         Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SEAN M. MOLINA,                               No. 2:20-cv-375-KJN
12                       Plaintiff,                    ORDER ON PARTIES’ CROSS-MOTIONS
                                                       FOR SUMMARY JUDGMENT
13            v.
                                                       (ECF Nos. 15, 16.)
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17           Plaintiff seeks judicial review of a final decision by the Commissioner of Social Security

18   denying his application for Disability Insurance Benefits under Title XVI of the Social Security

19   Act. 1 In the motion for summary judgment, plaintiff contends the Administrative Law Judge

20   (“ALJ”) erred in: (A) failing to accurately assess plaintiff’s mental impairments at step two and

21   appropriately weigh the opinions of certain mental-health providers; and (B) articulate

22   appropriate reasons for rejecting the testimony of plaintiff and his wife. The Commissioner

23   contends the ALJ’s decision is supported by substantial evidence and free from legal error.

24           For the reasons stated below, the court DENIES plaintiff’s motion, GRANTS the

25   Commissioner’s cross-motion, and AFFIRMS the final decision of the Commissioner.

26
     1
27          This action was referred to the undersigned pursuant to 28 U.S.C. § 636 and Local Rule
     302(c)(15). Both parties consented to proceed before a United States Magistrate Judge, and the
28   case was reassigned to the undersigned for all purposes. (ECF Nos. 7, 9, 11.)
                                                       1
          Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 2 of 15


 1   I.      RELEVANT LAW

 2           The Social Security Act provides benefits for qualifying individuals with an inability to

 3   “engage in any substantial gainful activity” due to “a medically determinable physical or mental

 4   impairment.” 42 U.S.C. § 1382c(a)(3) (Title XVI). An ALJ is to follow a five-step sequence 2

 5   when evaluating benefit eligibility. 20 C.F.R. § 416.920(a)(4) (Title XVI). The ALJ is

 6   responsible for “determining credibility, resolving conflicts in medical testimony, and resolving

 7   ambiguities,” and for “translating and incorporating clinical findings into a succinct RFC

 8   [residual functional capacity].” Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020); Rounds v.

 9   Comm’r, 807 F.3d 996, 1006 (9th Cir. 2015).

10           A district court may reverse only if the ALJ’s decision “contains legal error or is not

11   supported by substantial evidence.” Ford, 950 F.3d at 1154. Substantial evidence is more than a

12   mere scintilla, but less than a preponderance, i.e., “such relevant evidence as a reasonable mind

13   might accept as adequate to support a conclusion.” Id. Where evidence is susceptible to more

14   than one rational interpretation, the ALJ’s conclusion “must be upheld,” and the court may not

15   reverse the ALJ’s decision on account of harmless error. Id. The court reviews the record as a

16   whole—including evidence that both supports and detracts from the ALJ’s conclusion—but may

17   affirm based only on the reasons provided by the ALJ in the decision. Luther v. Berryhill, 891

18   F.3d 872, 875 (9th Cir. 2018). “[T]he ALJ must provide sufficient reasoning that allows [the

19   court] to perform [a] review.” Lambert v. Saul, 980 F.3d 1266, 1277 (9th Cir. 2020).

20
     2
             The sequential evaluation is summarized as follows:
21           Step one: Is the claimant engaging in substantial gainful activity? If so, the
22           claimant is found not disabled. If not, proceed to step two.
             Step two: Does the claimant have a “severe” impairment? If so, proceed to step
23           three. If not, then a finding of not disabled is appropriate.
             Step three: Does the claimant’s impairment or combination of impairments meet
24           or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
             claimant is automatically determined disabled. If not, proceed to step four.
25           Step four: Is the claimant capable of performing past relevant work? If so, the
26           claimant is not disabled. If not, proceed to step five.
             Step five: Does the claimant have the residual functional capacity to perform any
27           other work? If so, the claimant is not disabled. If not, the claimant is disabled.
     Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995). The burden of proof rests with the
28   claimant through step four, and with the Commissioner at step five. Ford, 950 F.3d at 1148.
                                                         2
       Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 3 of 15


 1   II.    BACKGROUND AND ALJ’S FIVE–STEP ANALYSIS

 2          In September of 2016, plaintiff applied for Disability Insurance Benefits, alleging

 3   disability due to “post-traumatic stress disorder, hernia, Achilles tendon, bipolar disorder,

 4   borderline personality disorder, schizoid personality disorder, anxiety disorder, and PTSD bi-

 5   polar anger management.” (See Administrative Transcript (“AT”) 121, electronically filed at

 6   ECF No. 13.) Plaintiff’s application was twice denied, and he sought review with an ALJ and

 7   was appointed counsel. (See AT 136, 153, 154, 170.) The ALJ conducted a hearing on August

 8   30, 2018, where plaintiff and his wife testified about plaintiff’s symptoms, and a Vocational

 9   Expert (“VE”) testified regarding jobs for someone with similar limitations. (See AT 63-98.)

10          On January 23, 2019, the ALJ issued a decision determining plaintiff was not disabled

11   from his onset date forward. (AT 17-26.) At step one, the ALJ found plaintiff had not engaged in

12   substantial gainful activity since the alleged onset date of September 30, 2016. (AT 19.) At step

13   two, the ALJ noted plaintiff had the following severe impairments: post-traumatic stress disorder

14   (PTSD); major depressive disorder; personality disorder; and cannabis use disorder. (Id.) At step

15   three, the ALJ determined plaintiff was not disabled under the listings. (AT 20, citing 20 C.F.R.

16   Part 404, Subpart P, Appendix 1). Relevant here, the ALJ found plaintiff was moderately limited

17   in each of the four “paragraph B” criteria for listings 12.04 (depressive, bipolar, and related

18   disorders), 12.08 (personality and impulse-control disorders), and 12.15 (trauma- and stressor-

19   related disorders). (AT 20-21.) The ALJ gave reasons why she discounted the limitations

20   expressed by Dr. Snyder after a psychological exam; the “multiple marked limitations and

21   severely impaired mental functioning” expressed by Dr. Caitlin after a psychological exam; and

22   the “moderate and marked mental limitations” expressed in a mental-impairment questionnaire by

23   treating physician Dr. Mascovich. (See AT 23-24).

24          The ALJ then determined plaintiff had the RFC to perform work at all exertional levels,

25   except that “he is capable of non-complex and routine tasks with one- to three-step instructions

26   with no public contact; he can have only occasional contact with supervisors and coworkers; and

27   he is able to maintain attention and concentration for approximately 2-hour blocks and would be

28   able to deal with changes in the routine work setting.” (AT 21.) In fashioning this RFC, the ALJ
                                                        3
           Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 4 of 15


 1   stated she considered plaintiff’s symptoms, the medical evidence, and professional medical

 2   opinions in the record. (Id.) Relevant here, the ALJ gave great weight to the opinions of the two

 3   non-examining state-agency psychological consultants; “partial weight” to the mental limitations

 4   assessed by Dr. Snyder; and “little weight” to the opinions of Drs. Caitlin and Mascovich. (See

 5   AT 23-24.) Further, the ALJ rejected the more limiting aspects of plaintiff’s subjective symptom

 6   testimony as “inconsistent because [of] the very few medical records and reports relevant to the

 7   period since September 30, 2016,” as well as because of the “minimal mental health treatment

 8   history.” (AT 22-23.) The ALJ also gave “partial weight” to the testimony of plaintiff’s wife

 9   because it was not sufficiently specific and was in contrast to the objective medical evidence.

10   (AT 24.) Based on this RFC and the VE’s testimony, the ALJ concluded plaintiff was capable of

11   performing multiple jobs that exist in significant numbers in the national economy. (AT 25.)

12   Thus, the ALJ determined plaintiff was not disabled for the relevant period. (AT 26.)

13            The Appeals Council denied plaintiff’s appeal. (AT 2-4.) Thereafter, plaintiff filed this

14   action requesting review of the ALJ’s decision, and the parties each moved for summary

15   judgment. (ECF Nos. 1, 15, 16, 17.)

16   III.     DISCUSSION

17            Plaintiff contends the ALJ erred in failing to: (A) accurately assess plaintiff’s mental

18   impairments and prioritize the opinions of the two non-examining state-agency psychological

19   consultants over the opinions of Drs. Snyder, Caitlin, and Mascovich; and (B) articulate legally-

20   appropriate reasons for rejecting the testimony from plaintiff and his wife. 3 Thus, plaintiff

21   requests remand for further proceedings. (ECF Nos. 15, 17)

22            The Commissioner requests affirmance, arguing substantial evidence supports the ALJ’s

23   findings with each of plaintiff’s allegations of error. (ECF No. 16.)

24   ///

25   ///

26   3
             Plaintiff argues four points of error concerning the ALJ’s treatment of his mental
27   limitations. (ECF No. 15.) However, because plaintiff’s overarching argument is that the ALJ’s
     errors “permeated” the analysis, the undersigned collapses the step-two and medical-opinion
28   analysis into a single point.
                                                         4
       Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 5 of 15


 1   A.     ALJ’s Analysis of the Medical and Opinion Evidence at Step Two and in the RFC.

 2          Legal Standards, Step Two and Mental Impairments

 3          At step two, an ALJ is required to determine whether the claimant has any “severe”

 4   impairments. See 20 C.F.R. § 416.920a. “[T]he step-two inquiry is a de minimis screening

 5   device to dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996)

 6   (internal citations and quotation marks omitted). “An impairment or combination of impairments

 7   can be found ‘not severe’ only if the evidence establishes a slight abnormality that has no more

 8   than a minimal effect on an individual’s ability to work.” Id.

 9          Allegations of disability due to any mental impairment requires an ALJ “to follow a

10   special psychiatric review technique.” Keyser v. Comm’r, 648 F.3d 721, 725 (9th Cir. 2011); 20

11   C.F.R. § 404.1520a(a) (in evaluating the severity of mental impairments, “we must follow a

12   special technique at each level in the administrative review process”). First, the ALJ must

13   determine whether plaintiff has any “medically determinable mental impairment(s),” i.e. those

14   that “result from anatomical, physiological, or psychological abnormalities that can be shown by

15   medically acceptable clinical and laboratory diagnostic techniques . . . [as] established by

16   objective medical evidence from an acceptable medical source.” §§ 416.920a(b)(1) and 416.921.

17   Second, the ALJ must “rate the degree of functional limitation resulting from the impairment(s)”

18   in four main areas: (1) understanding, remembering, or applying information; (2) interacting with

19   others; (3) concentrating, persisting, or maintaining pace; (4) and adapting or managing oneself.

20   § 416.920a(b)(2) and (c)(3).

21          To be deemed disabled under the Listings for (relevant here), depressive, bipolar, and

22   related disorders (12.04), personality and impulse-control disorders (12.08), and trauma- and

23   stressor-related disorders (12.15), the ALJ checks for an ‘extreme’ limitation of one, or ‘marked’

24   limitation of two, of the four areas of mental functioning.” See 20 C.F.R. § 404, Subpt. P, Appx.

25   1 at Listing 12.00A “Mental Disorders”; see also 20 C.F.R. § 416.920a(c)(4) and (d)(1)-(2)

26   (noting use of a five-point scale of “[n]one, mild, moderate, marked, and extreme,” and generally

27   directing that a rating of “none” or “mild” will result in a non-severe finding, while “severe”

28   findings require a comparison to the Listings and consideration at the RFC stage).
                                                       5
         Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 6 of 15


 1          Legal Standards, Medical and Opinion Evidence

 2          The ALJ is required to consider a host of factors in deciding the weight given to any

 3   medical opinion, including the examining relationship, the length of the treatment relationship

 4   and frequency of examination, the nature and extent of the treatment relationship, supportability,

 5   consistency with the record, specialization, and any other factors deemed relevant. 20 C.F.R.

 6   § 404.1527(c)(1)-(6). For cases filed before March 27, 2017, 4 the weight given to medical

 7   opinions depends in part on whether they are proffered by treating, examining, or non-examining

 8   professionals (the “Treating Physician Rule”). Holohan v. Massanari, 246 F.3d 1195, 1201-02

 9   (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally speaking, a treating

10   physician’s opinion carries more weight than an examining physician’s opinion, and an

11   examining physician’s opinion carries more weight than a non-examining physician’s opinion.

12   Holohan, 246 F.3d at 1202.

13          In order to evaluate whether an ALJ properly rejected a medical opinion, in addition to

14   considering its source, the court considers whether: (1) contradictory opinions are in /the record;

15   and (2) clinical findings support the opinions. Lester, 81 F.3d at 831. To reject the

16   uncontradicted opinion of a treating or examining doctor, the ALJ must provide “clear and

17   convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r, 528 F.3d 1194,

18   1198 (9th Cir. 2008). Conversely, a contradicted opinion may be rejected for “specific and

19   legitimate” reasons. Lester, 81 F.3d at 830. An ALJ provides specific and legitimate reasons by

20   “setting out a detailed and thorough summary of the facts and conflicting clinical evidence,

21   stating [an] interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747,

22   751 (9th Cir. 2011).

23          While a treating professional’s opinion generally is accorded superior weight under the

24   Treating Physician Rule, if another medical professional’s opinion (supported by different

25   independent clinical findings) contradicts it, the ALJ is to resolve the conflict. Andrews v.

26
     4
27     For a discussion on how the Commissioner treats medical opinions and “prior administrative
     medical findings” for claims filed on or after March 27, 2017, see 20 C.F.R. § 416.920c. Because
28   plaintiff’s claim was filed after March 27, this new regulation is inapplicable in plaintiff’s case.
                                                        6
       Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 7 of 15


 1   Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing Magallanes, 881 F.2d at 751); see also Edlund

 2   v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001) (noting the regulations require the ALJ to

 3   weigh the contradicted treating physician opinion). However, if the treating physician’s opinion

 4   is conclusory or supported by minimal clinical findings, the ALJ need not give it any weight.

 5   Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (treating physician’s conclusory, minimally

 6   supported opinion rejected); see also Magallanes, 881 F.2d at 751.

 7          The opinion of a non-examining professional, by itself, is insufficient to reject the opinion

 8   of a treating or examining professional. Lester, 81 F.3d at 831; but see Tonapetyan v. Halter, 242

 9   F.3d 1144, 1149 (9th Cir. 2001) (“Although the contrary opinion of a non-examining medical

10   expert does not alone constitute a specific, legitimate reason for rejecting a treating or examining

11   physician’s opinion, it may constitute substantial evidence when it is consistent with other

12   independent evidence in the record.”).

13          Analysis

14          Here, plaintiff challenges the ALJ’s assignment of “moderate” to each of plaintiff’s four

15   functional areas (see AT 21 (discussing evidence supporting the “moderate” findings at step

16   two)), contending evidence in the record supported either (a) “marked” or “extreme” designations

17   in one or more of the four main areas, or (b) a more restrictive RFC that would have led to a

18   finding of disabled at step five. This evidence includes the opinion of Dr. Mascovich, plaintiff’s

19   treating physician (AT 419-24), and the opinions of Drs. Snyder (AT 372-75) and Caitlin (AT

20   377-86), each of whom conducted a variety of tests during separate mental examinations of

21   plaintiff. The ALJ, for all practical purposes, gave little weight to each of these opinions (AT 23-

22   24), instead crafting the step two analysis and RFC based on the opinions of the two non-

23   examining state-agency consultants (AT 130-33 and 146-50) and the medical evidence in the

24   record. (See AT 21-22 (ALJ’s step two analysis and evidence relied upon); AT 22-23 (ALJ’s

25   summary of the medical evidence in the record); AT 23-24 (ALJ’s resolution of the medical

26   opinion evidence).) The question is first whether the ALJ’s rejection of the three opinions was

27   legally permissible, then whether the remaining evidence relied upon constitutes substantial

28   evidence. The court finds that, despite some inconsistencies, no reversible error exists.
                                                        7
       Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 8 of 15


 1          Plaintiff vehemently argues the ALJ erred in discounting the opinion of Dr. Caitlin, who

 2   conducted a battery of tests in a May 2017 exam. Thereafter, Dr. Caitlin opined plaintiff was

 3   extremely impaired in his ability to understand, remember, and carry out detailed instructions.

 4   (AT 384.) She also found marked impairments in nineteen separate functional areas, including:

 5                  plaintiff’s ability to understand and remember short and simple
                    work-like procedures; carry out short and simple instructions;
 6                  maintain adequate pace and persistence to perform simple tasks;
                    maintain his attention for a two-hour segment; maintain regular
 7                  attendance and be punctual within customary, usually strict
                    tolerances; work in coordination with or proximity to others
 8                  without being unduly distracted; make simple work-related
                    decisions; complete a normal workday and workweek without
 9                  interruptions from psychologically based symptoms; maintain an
                    adequate pace and persistence while performing complex/detailed
10                  tasks; perform at a consistent pace without an unreasonable number
                    and length of rest periods; ask simple questions or request
11                  assistance; interact appropriately with the general public; adapt to
                    changes in job routine; withstand the stress of a routine workday;
12                  accept instruction and respond appropriately to criticism from
                    supervisors; get along with co-workers or peers without unduly
13                  distracting them or exhibiting behavioral extremes; interact
                    appropriately with co-workers, supervisors, and public on a regular
14                  basis; be aware of normal hazards and take appropriate precautions;
                    travel to unfamiliar places; and use public transportation.
15

16   (AT 384-85 (cleaned up).) In fact, the only functional area Dr. Caitlin noted as “not impaired”

17   was in plaintiff’s ability to “adhere to basic standards of neatness and cleanliness.” (AT 385.)

18          Giving full weight to this opinion, even when conforming Dr. Caitlin’s 23 categories to

19   the four functional areas of Section 416.920a(c)(3), would more than likely have led to a finding

20   of disabled under the Listings, or if not, then a disabling RFC. See 20 C.F.R. § 404, Subpt. P,

21   Appx. 1 at Listing 12.00A “Mental Disorders.” However, these opinions were rejected because

22   the ALJ found them unsupported by Dr. Caitlin’s own treatment notes and inconsistent with the

23   other medical and opinion evidence. (AT 24.) On lack of support, the ALJ noted Dr. Caitlin’s

24   opinions derived from: (a) a one-time evaluation of plaintiff; (b) her inexperience with Social

25   Security’s policies; (c) her diagnoses of moderate major depressive disorder and PTSD; (d) the

26   moderately-impaired mental status examination findings; and (e) a reliance on plaintiff’s

27   subjective reports. (Id.) On inconsistency, the ALJ cited to plaintiff’s “minimal treatment and

28   varied mental findings,” as well as to the reports of Drs. Snyder and Mascovich. (Id.)
                                                       8
       Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 9 of 15


 1          Plaintiff also alleges error in the ALJ’s discounting of examining psychologist Dr.

 2   Snyder’s opinions, formulated after an April 2017 exam. Dr. Snyder found plaintiff was

 3   moderately-to-severely impaired in his ability to follow complex/detailed instructions; maintain

 4   persistence with complex tasks; and interact appropriately with co-workers, supervisors, and the

 5   public on a regular basis. (AT 374-75.) Dr. Snyder found plaintiff was moderately impaired, or

 6   unimpaired, in six other areas. (Id.) However, the ALJ appears to have discounted all of these

 7   opinions, finding that Dr. Snyder’s “description of [plaintiff’s] unimpaired, moderately impaired,

 8   and moderately-to-severely impaired limitations do not spell out [his] maximum levels of

 9   functioning.” (AT 23.) The ALJ assigned Dr. Snyder’s opinion “partial weight.” (Id.)

10          Finally, plaintiff alleges the ALJ erred in discounting the opinion of his treating physician

11   Dr. Mascovich, who opined on an August 2018 “Mental Impairment Questionnaire” that plaintiff

12   would have moderate limitations in his ability to understand, remember, and apply information

13   (with some marked limitations thereunder), moderate-to-marked ability to concentrate, persist, or

14   maintain pace; and marked limitations in his ability to interact with others and to adapt or manage

15   himself. (AT 420-22.) The ALJ gave little weight to this opinion due to its inconsistency with

16   Dr. Caitlin’s report and to the lack of support in Dr. Mascovich’s “slightly abnormal mental status

17   examinations shown in the mental health records.” (AT 24.) The ALJ also cited to Dr.

18   Mascovich’s admitted lack of knowledge of plaintiff’s ability to function in a work setting; the

19   fact that the Dr. had only seen plaintiff two-to-three times, mostly for medication management;

20   and the lack of evidence to support a more-than-mild substance-use disorder. (Id.)

21          Plaintiff is correct to notice multiple logical inconsistencies in the ALJ’s decision. First,

22   the ALJ discounts Dr. Caitlin’s opinion because she only met with plaintiff one time for an exam.

23   However, the ALJ gave “great weight” to the non-examining state-agency consultants, who never

24   once met with him. The undersigned finds this reasoning flawed, but finds the error harmless at

25   best given the remaining reasons listed. Ford, 950 F.3d at 1154 (reminding that the court may not

26   reverse the ALJ’s decision on account of harmless error).

27          Second, there is some dispute as to what exactly the ALJ discounted from Dr. Snyder’s

28   report. The Commissioner argues that because Dr. Snyder’s opinion was assigned “partial
                                                        9
      Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 10 of 15


 1   weight,” some of what was contained in the report constitutes substantial evidence. The court

 2   does not disagree with this broad premise, but in reading the ALJ’s decision, it is clear that all of

 3   Dr. Snyder’s opinions from the medical source statement were discounted. The ALJ stated “Dr.

 4   Snyder’s description of the claimant’s unimpaired, moderately impaired, and moderately-to-

 5   severely impaired limitations do not spell out the claimant’s maximum levels of functioning. Due

 6   to the absence of a specific function-by-function description of the claimant’s mental capabilities,

 7   I assign only partial weight to Dr. Snyder’s opinion.” (AT 23.) But because Dr. Snyder’s MSS

 8   only assigned “unimpaired, moderately impaired, and moderately-to-severely impaired

 9   limitations,” this practically constitutes a complete rejection of the opinion. The question then

10   becomes, what evidence is left from Dr. Snyder’s report? The answer: Dr. Snyder’s test results

11   from the Mental Status Exam—which the ALJ referenced throughout the decision. (See,

12   generally, AT 20-24, citing “Exhibit B7F.”) A medical professional’s notes and diagnoses in the

13   record can contribute to a substantial-evidence finding. See Ford, 950 F.3d at 1152 (affirming the

14   ALJ’s rejection of examining psychiatrists opinion in part due to observations and diagnoses

15   made during the plaintiff’s medical office visits).

16          Third, the decision gives the impression the ALJ relies on the opinion of Dr. Snyder to

17   discount Dr. Caitlin’s opinion, and relies on Dr. Caitlin’s opinion to discount Dr. Mascovich’s

18   opinion. (See, e.g., AT 24 (“Dr. Mascovich’s belief . . . is not entirely consistent with Dr.

19   Catlin’s [sic] findings and opinion . . . .”) (emphasis added).) Perplexingly, the ALJ explicitly

20   gave “little weight” to Dr. Caitlin’s twenty-three functional assessments, and (ostensibly) little

21   weight to Dr. Snyder’s opinions. A reliance on a discounted opinion to discount another opinion

22   appears logically flawed. However, upon closer inspection, it is clear the decision is attempting

23   to note the overall inconsistency in the evidence of plaintiff’s mental impairments. For example,

24   Dr. Mascovich opined plaintiff had marked limitations in his ability to interact with others and to

25   adapt or manage oneself, and only moderate limitations his ability to understand, remember, and

26   apply information and to concentrate, persist or maintain pace. (AT 421-22.) Conversely, Dr.

27   Snyder’s more-severe assignments revolved around plaintiff’s abilities in processing information

28   and maintaining pace. (AT 374-75.) To be sure, there is some overlap between these three
                                                        10
      Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 11 of 15


 1   opinions—e.g. all three found plaintiff severely impaired in his ability interact with others.

 2   However, there is more daylight between these opinions and the overall record—such that the

 3   ALJ was not wrong to notice inconsistencies. As the ALJ described, other medical records

 4   indicated plaintiff could, for example, engage with others, maintain full orientation, and behave

 5   appropriately, and the two state-agency physicians relied on these types of inconsistencies when

 6   formulating their “moderate” opinions. (See AT 23, citing various medical records and opinion

 7   assessment of Drs. Goosby and Garland.) Despite the odd appearance of circular logic, the

 8   undersigned can reasonably discern that the ALJ is attempting to note the variety of observations,

 9   notes, and diagnoses recorded during his treatment period, such that no error exists here. Molina

10   v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (“Even when an agency explains its decision with

11   less than ideal clarity, we must uphold it if the agency’s path may reasonably be discerned.”).

12          Beyond these issues of imprecision and harmless error, however, the ALJ’s decision is

13   one supported by substantial evidence and free from legal error. The record demonstrated

14   inconsistent and varied assessments of the severity of plaintiff’s mental impairments. Given this,

15   the ALJ was tasked with resolving the conflicts, and the undersigned is not permitted to reweigh

16   the evidence. Andrews, 53 F.3d at 1041 (noting that when inconsistencies exist across the record,

17   the ALJ is tasked with resolving such conflicts). The ALJ rejected the opinions of Drs.

18   Mascovich, Caitlin, and Snyder as inconsistent with the “moderate” findings ascribed by Drs.

19   Goosby and Garland, as well as with the “minimal treatment and varied mental findings” from

20   plaintiff’s office visits with Drs. Mascovich and Caitlin. (See AT 24.) This is a specific and

21   legitimate reason for discounting medical opinions. See Ford, 950 F.3d at 1152 (affirming the

22   ALJ’s rejection of examining psychiatrists opinion due to competing opinion of non-examining

23   professionals and the observations and diagnoses made during plaintiff’s medical office visits).

24          Further, the ALJ noted Dr. Mascovich’s opinions lacked support in his office’s medical

25   records. (See AT 24 (“Dr. Mascovich’s belief . . . is unsupported by the slightly abnormal mental

26   status examinations shown in the mental health records.”) (citing, among other things, records

27   from Dr. Mascovich’s office at AT 395-418).) Similarly, the ALJ found Dr. Caitlin’s “moderate”

28   diagnoses and examination findings to strip support from her assignment of “marked” and
                                                       11
      Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 12 of 15


 1   “extreme” limitations. (AT 24, citing Dr. Caitlin’s report at AT 377-86.) Lester, 81 F.3d at 831

 2   (one factor a court considers in determining whether an ALJ properly rejected a medical opinion

 3   is whether clinical findings support the opinions); see also, e.g., Murchison v. Saul, 836 F. App’x

 4   594, 595 (9th Cir. 2021) (finding permissible reasons to discount psychological consultative

 5   examiner’s opinion because it “was inconsistent with [c]laimant’s sparse mental health treatment

 6   and with the clinical findings concerning [his] concentration, persistence, and pace”).

 7          Plaintiff seizes on the ALJ’s rejection of Dr. Caitlin’s opinion due to an alleged over-

 8   reliance on plaintiff’s subjective symptoms. However, as the undersigned has noted, the ALJ

 9   detailed the supportability and inconsistency issues in the record—beyond just a reliance on

10   plaintiff’s subjective-symptom testimony. In any case, plaintiff’s subjective symptom accounts

11   were adequately rejected (see below), and “[a]n ALJ may reject a treating physician’s opinion if

12   it is based to a large extent on a claimant’s self-reports that have been properly discounted as

13   incredible.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Further, the ALJ

14   offered additional reasons to give less weight to the opinions of Drs. Caitlin, Snyder, or

15   Mascovich. (See AT 23-24 (weighing Dr. Caitlin’s and the state-agency doctors’ opinions due to

16   their relative professional experience with the program’s policies; giving little weight to Dr.

17   Snyder’s opinions in part because he did not “spell out [plaintiff’s] maximum levels of

18   functioning”; and noting Dr. Mascovich’s admitted lack of knowledge of plaintiff’s ability to

19   function in a work setting). These reasons were not impermissible. See, e.g., Oliver v. Comm’r,

20   2020 WL 977892, at *10 (E.D. Cal. Feb. 28, 2020) (knowledge of claimant’s history is a proper

21   factor in evaluating the weight to give a medial source’s opinion) (citing 20 C.F.R.

22   § 416.927(c)(2)(i)); Capitani v. Astrue, 2008 WL 11355422, at *8 (S.D. Cal. May 16, 2008)

23   (finding rejection appropriate where partially based on physician’s unfamiliarity with the

24   Commissioner’s regulations for evaluating disability).

25          The ALJ assigned an RFC that severely restricted plaintiff’s contact with others, as well as

26   the information he would be required to process on a job. This RFC is not out of alignment with

27   the medical evidence in the record and the opinions of the state-agency consultants. Rounds, 807

28   F.3d at 1006 (it is for the ALJ to translate and incorporate clinical findings into a succinct RFC).
                                                       12
      Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 13 of 15


 1   B.     Subjective Symptom and Lay Testimony

 2          Legal Standards, Subjective Symptom Testimony

 3          In evaluating a claimant’s symptoms testimony, the following analysis is used:

 4          First, the ALJ must determine whether the claimant has presented objective
            medical evidence of an underlying impairment which could reasonably be
 5          expected to produce the pain or other symptoms alleged. The claimant is not
            required to show the impairment caused the severity of the symptom alleged, nor
 6          required to produce objective medical evidence thereof. Instead, the claimant
 7          only need show the impairment could reasonably have caused some degree of the
            symptom. If the claimant satisfies the first step of this analysis, and there is no
 8          evidence of malingering, the ALJ can reject the claimant’s testimony about the
            severity of her symptoms only by offering specific, clear and convincing reasons
 9          for doing so.
10   Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (noting the clear and convincing standard

11   is not easy to meet, and is “the most demanding [standard] required in Social Security cases”).

12          Under the clear and convincing standard, the ALJ’s reasons for discounting or rejecting a

13   claimant’s subjective symptom testimony must be “sufficiently specific to allow a reviewing

14   court to conclude the adjudicator . . . did not arbitrarily discredit a claimant’s testimony.” Brown-

15   Hunter v. Colvin, 806 F.3d 487, 483 (9th Cir. 2015). This requires the ALJ to “specifically

16   identify the testimony [from a claimant] she or he finds not to be credible and . . . explain what

17   evidence undermines that testimony.” Treichler v. Comm’r, 775 F.3d 1090, 1102 (9th Cir. 2014).

18          Examples of “specific, clear and convincing reasons” for discounting or rejecting a

19   claimant’s subjective symptom testimony can include the effectiveness of or noncompliance with

20   a prescribed regime of medical treatment, a record of conservative treatment, inconsistencies

21   between a claimant’s testimony and his or her conduct (including daily activities), and whether

22   the alleged symptoms are consistent with the medical evidence of record. See Tommasetti, 533

23   F.3d at 1040; Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007). A lack of

24   corroborating, objective medical evidence alone is insufficient grounds to discount a claimant’s

25   subjective symptoms; however, it is a factor the ALJ may consider. 20 C.F.R § 404.1529(c)(2);

26   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Broadly speaking, a claimant’s

27   statements of subjective symptoms alone is insufficient grounds to establish disability. 20 C.F.R

28   § 404.1529(a); Treichler, 775 F.3d at 1106.
                                                       13
      Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 14 of 15


 1          Legal Standards, Lay Testimony

 2          “[C]ompetent lay witness testimony cannot be disregarded without comment.” Molina,

 3   674 F.3d at 1114 (internal quotation and citation omitted). “[I]n order to discount competent lay

 4   witness testimony, the ALJ must give reasons that are germane to each witness.” Id. “Further,

 5   the reasons ‘germane to each witness’ must be specific.” Bruce v. Astrue, 557 F.3d 1113, 1115

 6   (9th Cir. 2009). Contradictory evidence in the record is a germane reason for rejecting lay

 7   testimony. See Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001).

 8          Analysis

 9          Here, the ALJ began her analysis of plaintiff’s subjective symptom testimony with the oft-

10   repeated statement that while plaintiff’s testimony generally aligned with the medical evidence,

11   his “statements concerning the intensity, persistence and limiting effects of these symptoms are

12   not entirely consistent with the medical evidence and other evidence in the record . . . .” (AT 22.)

13   The ALJ then summarized plaintiff’s hearing testimony and the medical evidence aligning

14   therewith. (AT 22-23.) The ALJ concluded the following were reasons for discounting the more

15   limiting aspects of plaintiff’s subjective symptom testimony: inconsistency with the “very few

16   medical records and reports,” “minimal mental health treatment and no psychiatric

17   hospitalizations,” plaintiff’s normal behavior at various medical appointments, and the results of

18   his mental status exams during the relevant period. (Id.) The question is whether the ALJ’s

19   description of plaintiff’s symptom testimony and rationale for rejecting it meets the Ninth

20   Circuit’s clear and convincing standard. The court finds that it does.

21          The ALJ primarily relied on a lack of corroborating objective medical evidence to support

22   her decision to discount plaintiff’s testimony that he could not work because of his impairments.

23   See, e.g., Morgan v. Comm’r, 169 F.3d 595, 600 (9th Cir. 1999) (finding ALJ provided clear and

24   convincing reasons for rejecting claimant’s subjective symptom testimony by citing, among other

25   things, inconsistencies between claimant’s testimony and medical evidence). When paired with

26   the ALJ’s finding of conservative course of care, this suffices. Fair v. Bowen, 885 F.2d 597, 604

27   (9th Cir. 1989) (claimant’s lack of more extensive medical treatment justified ALJ’s discounting

28   of severe pain). For these reasons, the ALJ did not fail in her duty to provide clear and
                                                       14
      Case 2:20-cv-00375-KJN Document 18 Filed 09/07/21 Page 15 of 15


 1   convincing reasons for discounting plaintiff’s subjective symptom testimony. Treichler, 775 F.3d

 2   at 1102; see also Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002) (“if the ALJ’s

 3   credibility finding is supported by substantial evidence in the record, [the court] may not engage

 4   in second-guessing”); Morgan, 169 F.3d at 599-600 (where the evidence is susceptible to more

 5   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion

 6   must be upheld).

 7              As to plaintiff’s wife’s testimony, the ALJ assigned it partial weight, accepting her

 8   “insight into the severity of [plaintiff’s] multiple mental disorders.” (AT 24.) However, the ALJ

 9   found that, like the findings on the medical opinions of Drs. Caitlin, Snyder, and Mascovich,

10   plaintiff’s wife’s testimony was inconsistent with the medical evidence in the longitudinal record.

11   This also suffices. Lewis, 236 F.3d at 512.

12   IV.        CONCLUSION

13              Accordingly, IT IS HEREBY ORDERED that:

14              1.     Plaintiff’s motion for summary judgment (ECF No. 15) is DENIED;

15              2.     The Commissioner’s cross motion (ECF No. 16) is granted;

16              3.     The final decision of the Commissioner is AFFIRMED; and

17              4.     The Clerk of Court shall issue judgment in defendant’s favor and close this case.

18   Dated: September 7, 2021

19

20
     moli.375
21

22

23

24

25

26

27

28
                                                          15
